FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                       December 5, 2017
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
KENT VU PHAN,

      Plaintiff - Appellant,

v.                                                         No. 17-1187
                                                  (D.C. No. 1:17-CV-00196-LTB)
AMERICAN FAMILY INSURANCE                                    (D. Colo.)
COMPANY,

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before LUCERO, O’BRIEN, and MORITZ, Circuit Judges.
                  _________________________________

      Proceeding pro se,1 Kent Vu Phan appeals the district court’s dismissal of his

complaint for lack of subject matter jurisdiction. We affirm.

      Phan was injured in a car accident in 2012. He filed an insurance claim for

bodily injury with American Family Insurance Company (American Family), but



      *
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument wouldn’t materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment isn’t binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. But it may be cited for its persuasive value. See Fed. R. App. P. 32.1;
10th Cir. R. 32.1.
       1
         We liberally construe pro se pleadings. But we won’t act as Phan’s advocate.
See James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).
American Family rejected his claim. Phan brought a state-court action against

American Family in November 2015, more than three years after the car accident.

The state court dismissed Phan’s action with prejudice because Phan failed to bring

his claim within Colorado’s three-year statute of limitations. Both the Colorado Court

of Appeals and the Colorado Supreme Court dismissed Phan’s appeal; Phan then

commenced the instant action against American Family in federal district court.

       Here, as he did in the previous state-court action, Phan seeks to recover money

damages for the injuries he sustained in the 2012 car accident. He alleges American

Family violated state insurance law and the Americans with Disabilities Act (ADA)

of 1990, 42 U.S.C. §§ 12101–12213. The district court dismissed Phan’s complaint

for lack of subject matter jurisdiction under the Rooker–Feldman doctrine. It also

denied Phan leave to proceed in forma pauperis (IFP) on appeal, finding the appeal

wouldn’t be taken in good faith. See 28 U.S.C. § 1915(a)(3).

       Phan appeals, arguing that the district court erred in dismissing his complaint

for lack of subject matter jurisdiction. Our review is de novo. Garman v. Campbell

Cty. Sch. Dist. No. 1, 630 F.3d 977, 983 (10th Cir. 2010).

       “The Rooker–Feldman doctrine prevents the lower federal courts from exercising

jurisdiction over cases brought by ‘state-court losers’ challenging ‘state-court judgments

rendered before the district court proceedings commenced.’” Mann v. Boatright, 477 F.3d
1140, 1146 (10th Cir. 2007) (quoting Lance v. Dennis, 546 U.S. 459, 460 (2006)); see

also D.C. Court of Appeals v. Feldman, 460 U.S. 462, 483 n.16 (1983); Rooker v. Fid.


                                             2
Tr. Co., 263 U.S. 413, 415–16 (1923). It also precludes lower federal courts from

assuming jurisdiction over claims that are “‘inextricably intertwined’ with a prior state-

court judgment.” Mo’s Express, LLC v. Sopkin, 441 F.3d 1229, 1233 (10th Cir. 2006)

(quoting Kenmen Eng’g v. City of Union, 314 F.3d 468, 473 (10th Cir. 2002)). Claims are

inextricably intertwined with prior state-court judgments if they “assert injuries based on

the [state-court] judgments and, for [the plaintiff] to prevail, would require the district

court to review and reject those judgments.” Mann, 477 F.3d at 1147.

       Here, the district court found that Phan’s claims were inextricably intertwined with

the prior state-court judgment because awarding Phan “money damages against

[American Family] for the same injury complained of in the state court action . . . would

require the [district court] to review and reject the state court’s finding.” R., 154–55.

Phan doesn’t dispute that the state- and federal-court lawsuits are inextricably

intertwined. But he does argue that the Rooker–Feldman doctrine is nevertheless

inapplicable because: (1) the district court may exercise supplemental jurisdiction over

his claims; and (2) the Erie Doctrine, the Supremacy Clause, and the Equal Protection

Clause supersede the Rooker–Feldman doctrine and provide the federal district court with

jurisdiction over his state-law insurance claim.2



       2
        Phan also argues that the state court dismissed his complaint because of his
race. But Phan failed to assert race discrimination in district court. Thus, we consider
this argument waived. See Walker v. Mather (In re Walker), 959 F.2d 894, 896 (10th
Cir. 1992) (declining to consider arguments raised for first time on appeal).
Additionally, he raises several other arguments for the first time in his reply brief.
But “the general rule in this circuit is that a party waives issues and arguments raised

                                              3
       Phan’s arguments lack merit. First, the Rooker–Feldman doctrine applies

regardless of whether the district court would otherwise have jurisdiction because Phan is

essentially asking the district court to review and reverse a final state-court judgment. See

Mann, 477 F.3d at 1147. Next, nothing about the Erie Doctrine, the Supremacy Clause,

or the Equal Protection Clause authorizes lower federal courts to review and reverse final

state-court judgments. The Erie Doctrine instructs “a federal district court sitting in

diversity [to apply] federal procedural law and state substantive law.” Jones v. United

Parcel Serv., Inc., 674 F.3d 1187, 1203 (10th Cir. 2012). The Supremacy Clause provides

that “federal law preempts contrary state enactments.” Chamber of Commerce of the U.S.

v. Edmondson, 594 F.3d 742, 765 (10th Cir. 2010). And the Equal Protection Clause

“seeks to ensure that any classifications the law makes are made ‘without respect to

persons,’ that like cases are treated alike, that those who ‘appear similarly situated’ are

not treated differently without, at the very least, ‘a rational reason for the

difference.’” SECSYS, LLC v. Vigil, 666 F.3d 678, 684 (10th Cir. 2012) (quoting

Engquist v. Or. Dep’t of Agric., 553 U.S. 591, 602 (2008)). These principles are

inapposite here.

       Accordingly, we affirm the district court’s order. As a final matter, we deny

Phan’s motion to proceed IFP because he fails to present a non-frivolous argument. See

Lister v. Dep’t Of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005) (stating that “in order



for the first time in a reply brief.” M.D. Mark, Inc. v. Kerr-McGee Corp., 565 F.3d
753, 768 n.7 (10th Cir. 2009). Accordingly, we decline to address these arguments.

                                               4
to succeed on a motion to proceed IFP, the movant must show a financial inability to pay

the required filing fees, as well as the existence of a reasoned, nonfrivolous argument on

the law and facts in support of the issues raised in the action”).




                                               Entered for the Court


                                               Nancy L. Moritz
                                               Circuit Judge




                                              5